Citation Nr: 1544747	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In an August 2014 decision, the Board denied service connection for hepatitis C and a dermatological disorder, to include as the result of exposure to herbicides.  Thereafter, the Veteran appealed the portion of the decision that denied service connection for hepatitis C to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2014 decision with respect to the denial of service connection for hepatitis, which was granted in a February 2015 Order.  The JMR noted that the Veteran did not challenge the determinations in the August 2014 decision with respect to the denial of service connection for a dermatological disorder, to include as the result of exposure to herbicides.  In May 2015, the case was remanded to the agency of original jurisdiction (AOJ) for additional development pursuant to the JMR.

The appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 


FINDING OF FACT

At no time during, or prior to, the pendency of the claim has the Veteran had a current diagnosis of hepatitis C. 



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an April 2009 letter, sent prior to the June 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2009 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed hepatitis C and complete authorization forms for any non-VA providers in April 2009 and July 2015 letters.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, it appears from the record that the Veteran is receiving benefits from Social Security Administration (SSA); however, are based on age rather than disability.  

The Veteran was also afforded a VA examination in July 2015 with respect to the issue decided herein.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran, a review of the record, to include his post-service medical records, and a physical examination.  In this regard, such examination failed to reveal a current diagnosis of hepatitis C.  The Board finds that such conclusion considered all of the pertinent evidence of record, to include the statements of the Veteran and laboratory test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue herein has been met. 

As indicated previously, in May 2015, the Board remanded the case in order to afford the Veteran a VA examination so as to determine whether he had a current diagnosis of hepatitis C, to ask the Veteran to provide any additional information on any risk factors regarding his claimed hepatitis C, and to obtain any outstanding treatment records identified by the Veteran.  Thereafter, in a July 2015 letter, the AOJ asked the Veteran to provide any additional information on any risk factors regarding his claim for hepatitis C and to identify any relevant treatment records.  Moreover, as discussed in the preceding paragraph, the Veteran was afforded a VA examination in July 2015 so as to determine whether he had a current diagnosis of hepatitis C.  Therefore, the Board finds that the AOJ has substantially complied with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Analysis

The Veteran contends that he contracted hepatitis C during service while receiving an airgun immunization injection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Caluza v. Brown, 7 Vet. App. 498, 506  (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to service connection claims for hepatitis C, the evidence must show that a Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include: intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran submitted a claim for service connection for hepatitis C in November 2008.  The Veteran's service treatment records are void of any complaints, treatment, or diagnoses referable to his claimed hepatitis C.  Furthermore, while post-service VA treatment records dated from March 2008 to April 2009 note a history of hepatitis C, there are no laboratory findings confirming hepatitis C and there is no definitive diagnosis of hepatitis C in the record.

As above, the Veteran was afforded a VA hepatitis examination in July 2015.  Upon examination of the Veteran, to include laboratory testing, and a review of the record, the examiner opined that there was no evidence of a liver disease or condition and determined that the Veteran did not have hepatitis C.  Significantly, the examiner observed that the notation in 2009 was based upon the Veteran's history that he relayed to the physician.  During the July 2015 VA examination, the Veteran stated "I may have gotten confused but I thought the doctor told me I had hepatitis C."  The VA examiner determined that the Veteran's laboratory results did not indicate any type of liver disease or condition.  The Veteran's liver functions were good according to laboratory findings and his hepatitis panel did not indicate that he had liver disease.  The examiner concluded that the Veteran did not have either hepatitis C or hepatitis A.  With regard to hepatitis B, the examiner noted that hepatitis B surface antibody is positive if someone has been vaccinated or if he had exposure and has recovered but it does not cause chronic disease.

The Board finds that service connection for hepatitis C is not warranted.  While the Veteran contends that he has been diagnosed with hepatitis C, there is no indication of such a diagnosis close in proximity to, or during, the pendency of the claim.  See McClain, supra; Romanowksy, supra.  In this regard, the Board acknowledges that post-service VA treatment records dated from March 2008 to April 2009 note a history of hepatitis C.  However, there are no laboratory findings confirming hepatitis C and there is no definitive diagnosis of hepatitis C in the record.  Moreover, laboratory testing in July 2015 failed to reveal hepatitis C.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board recognizes the Veteran's assertions that he has hepatitis C related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of hepatitis C requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  As such, they are afforded no probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In reaching the decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


